


110 HR 541 IH: Faster FOIA Act of 2007
U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 541
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Sherman
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To establish the Commission on Freedom of Information Act
		  Processing Delays.
	
	
		1.Commission on Freedom of
			 Information Act Processing Delays
			(a)Short
			 titleThis Act may be cited as the Faster FOIA Act of 2007.
			(b)EstablishmentThere
			 is established the Commission on Freedom of Information Act Processing Delays
			 (in this Act referred to as the Commission) for the purpose of
			 conducting a study relating to methods to help reduce delays in processing
			 requests submitted to Federal agencies under section 552 of title 5, United
			 States Code (commonly referred to as the Freedom of Information
			 Act).
			(c)Membership
				(1)In
			 generalThe Commission shall be composed of 16 members of
			 whom—
					(A)3 shall be
			 appointed by the chairman of the Committee on the Judiciary of the
			 Senate;
					(B)3 shall be
			 appointed by the ranking member of the Committee on the Judiciary of the
			 Senate;
					(C)3 shall be
			 appointed by the chairman of the Committee on Government Reform of the House of
			 Representatives;
					(D)3 shall be
			 appointed by the ranking member of the Committee on Government Reform of the
			 House of Representatives;
					(E)1 shall be
			 appointed by the Attorney General of the United States;
					(F)1 shall be
			 appointed by the Director of the Office of Management and Budget;
					(G)1 shall be
			 appointed by the Archivist of the United States; and
					(H)1 shall be
			 appointed by the Comptroller General of the United States.
					(2)Qualifications
			 of congressional appointeesOf the 3 appointees under each of
			 subparagraphs (A), (B), (C), and (D) of paragraph (1)—
					(A)at least 1 shall
			 have experience in submitting requests under section 552 of title 5, United
			 States Code, to Federal agencies, such as on behalf of nonprofit research or
			 educational organizations or news media organizations; and
					(B)at least 1 shall
			 have experience in academic research in the fields of library science,
			 information management, or public access to Government information.
					(d)StudyThe
			 Commission shall conduct a study to—
				(1)identify methods
			 that—
					(A)will help reduce
			 delays in the processing of requests submitted to Federal agencies under
			 section 552 of title 5, United States Code; and
					(B)ensure the
			 efficient and equitable administration of that section throughout the Federal
			 Government; and
					(2)examine whether
			 the system for charging fees and granting waivers of fees under section 552 of
			 title 5, United States Code, needs to be reformed in order to reduce delays in
			 processing requests.
				(e)ReportNot
			 later than 1 year after the date of enactment of this Act, the Commission shall
			 submit a report to Congress and the President containing the results of the
			 study under this section, which shall include—
				(1)a
			 description of the methods identified by the study;
				(2)the conclusions
			 and recommendations of the Commission regarding—
					(A)each method
			 identified; and
					(B)the charging of
			 fees and granting of waivers of fees; and
					(3)recommendations
			 for legislative or administrative actions to implement the conclusions of the
			 Commission.
				(f)Staff and
			 administrative support servicesThe Comptroller General of the
			 United States shall provide to the Commission such staff and administrative
			 support services, including research assistance at the request of the
			 Commission, as necessary for the Commission to perform its functions
			 efficiently and in accordance with this section.
			(g)InformationTo
			 the extent permitted by law, the heads of executive agencies, the Government
			 Accountability Office, and the Congressional Research Service shall provide to
			 the Commission such information as the Commission may require to carry out its
			 functions.
			(h)Compensation of
			 membersMembers of the Commission shall serve without
			 compensation for services performed for the Commission.
			(i)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(j)Applicability of
			 Federal Advisory Committee
			 ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall apply to the
			 Commission.
			(k)TerminationThe
			 Commission shall terminate 30 days after the submission of the report under
			 subsection (e).
			
